 



EXHIBIT 10.2
AMENDMENT NUMBER 2 TO MANAGEMENT AGREEMENT
     THIS AMENDMENT NUMBER 2 TO MANAGEMENT AGREEMENT (this “Amendment”), dated
as of June 29, 2007 (the “Effective Date”) amends that certain Management
Agreement, dated as of October 28, 2005 as amended by that certain Amendment
Number 1 to Management Agreement dated as of July 31, 2006 (as amended, modified
or supplemented from time to time as permitted thereby, the “Agreement”) by and
between UCO Compression 2005 LLC (the “Issuer”) and Universal Compression, Inc.,
as manager (the “Manager”).
W I T N E S S E T H:
     WHEREAS, the Issuer and the Manager have previously entered into the
Agreement;
     WHEREAS, the parties desire to amend the Agreement in order to modify
certain provisions of the Agreement;
     NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
SECTION 1.      Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned in the Agreement.
SECTION 2.      Full Force and Effect. Other than as specifically modified
hereby, the Agreement shall remain in full force and effect in accordance with
the terms and provisions thereof and is hereby ratified and confirmed by the
parties hereto.
SECTION 3.      Amendments to the Agreement. Pursuant to Section 20.8 of the
Agreement, as of the Effective Date, the following amendments are being made to
the Agreement:
     (a)      Section 2.3 of the Agreement is hereby deleted in its entirety and
the following shall be substituted in place thereof:
“Section 2.3      Conflicts of Interest. Except as otherwise permitted, the
Manager shall perform its duties and obligations under this Agreement on a fair
and equitable basis. Without prejudice to the generality of the foregoing, the
Manager will not discriminate between the Owner Compressors and any Other UCI
Compressor (or, in the case of any Manager other than UCI or a Universal
Affiliate, Compressors or any other equipment of a type similar to the Owner
Compressors that is owned, managed or for which contract compression services
are provided by such Manager for its own account) on any basis which could
reasonably be considered discriminatory or adverse; provided, however,
notwithstanding the foregoing to the contrary, the Manager’s management of the
Compressors owned or leased by UPL and its Subsidiaries that are subject to
service contracts with Persons that are not Users of Owner Compressors shall be
excluded from the application of this covenant for all purposes for a period of
thirty (30) months commencing on November 1, 2006.”

 



--------------------------------------------------------------------------------



 



     (b) The last sentence of Section 5.2(a) of the Agreement is hereby deleted
in its entirety and the following shall be substituted in place thereof:
“Notwithstanding the foregoing to the contrary, the Manager’s management of the
Compressors owned or leased by UPL and its Subsidiaries shall be excluded from
the application of this covenant for all purposes for a period of thirty
(30) months commencing on November 1, 2006.”
SECTION 4.      Miscellaneous Provisions.
     (a)      Upon the delivery to the Control Party of (x) duly executed
counterparts hereof executed by each of the Issuer and the Manager and (y) a
duly executed consent to this Amendment executed by the Requisite Global
Majority, which consent shall be evidenced by the Requisite Global Majority’s
signature appended hereto in the space provided below, this Amendment shall
become effective as of the Effective Date.
     (b)      This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
     (c)      On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Agreement, and (ii) each reference in the Agreement to
“this Agreement” or “hereof”, “hereunder” or words of like import, and each
reference in any other document to the Agreement shall mean and be a reference
to the Agreement as amended or modified hereby.
SECTION 5.      Execution in Counterparts. This Amendment may be executed by the
parties hereto in separate counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
SECTION 6.      Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES, PROVIDED THAT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK —
SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first above written.

            ISSUER:

UCO COMPRESSION 2005 LLC
      By:   /s/ J. Michael Anderson         J. Michael Anderson, Senior Vice
President and Chief Financial Officer             

            MANAGER:

UNIVERSAL COMPRESSION, INC.
      By:   /s/ J. Michael Anderson         J. Michael Anderson, Senior Vice
President and Chief Financial Officer             

     In accordance with Section 20.8 of the Agreement, the undersigned hereby
consents to this Amendment:
REQUISITE GLOBAL MAJORITY:
AMBAC ASSURANCE CORPORATION

                By:   /s/ Bracken Gardner      Name:     Bracken Gardner     
Title:     Vice President       

     In accordance with Section 608(a)(ii) of the Indenture, the undersigned
hereby consents to this Amendment:
INDENTURE TRUSTEE
WELLS FARGO BANK, NATIONAL ASSOCIATION

                By:   /s/ Melissa M. Wiley        Melissa M. Wiley, Corporate
Trust Officer               

 